Citation Nr: 9930870	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-41 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the cervical spine, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for degenerative 
arthritis of the left shoulder, currently evaluated as 
10 percent disabling.

5.  Entitlement to an increased evaluation for degenerative 
arthritis of the right shoulder, currently evaluated as 
10 percent disabling.

6.  Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

7.  Entitlement to an increased evaluation for bilateral 
first metatarsophalangeal joints, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from September 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. 

A review of the evidence of record discloses that by rating 
decision dated in February 1999, entitlement to automobile 
with specially adaptive equipment was denied on the basis 
that service connection had not been established for any loss 
or loss of use of any extremity, for blindness, or for any 
ankylosis of any joint.  The veteran was notified of the 
determination by communication dated that month.  Received in 
July 1999 was a notice of disagreement with the denial 
action.  The RO has not issues a statement of the case in 
response to the notice of disagreement, and the issues must 
be remanded to the RO for the issuance of such a statement of 
the case.  38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. 
App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (the filing of a notice of disagreement initiates the 
appellate process)  see also Ledford v. West, 136 F.3d 776 
(Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998); Buckley v. West, 12 Vet. App. 76 (1998).


A review of the evidence of record also discloses that when 
the veteran was accorded an examination of the joints for 
rating purposes by VA in August 1998, the examiner stated 
that "no DeLuca factors are identified for this examination 
based upon interview of veteran.  He describes his symptoms 
as being more or less constant under most circumstances."  
However, at the time of his hearing before the undersigned at 
the Oakland RO in July 1999, the veteran complained of severe 
pain of multiple joints.  (The veteran's complaints of severe 
pain of his multiple joints serve to render his claims for 
increased ratings well grounded.  A veteran's assertion that 
a disability has worsened serves to render a claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The examination report, however, made no reference to the 
presence or absence of pain on movement while testing of the 
various joints in question.  Also, at the time of the 1998 
examination it was noted the veteran ambulated with a cane.  
No reference was made to any other aid or devices.  At the 
time of the hearing before the undersigned, he indicated that 
in addition to a cane, he wore a corset for his back and also 
wore support stockings.  

The veteran gave further testimony in July 1999 that he was 
currently receiving treatment at several different VA 
facilities.  A review of the evidence of record discloses, 
however, that the most recent outpatient records in the 
claims file are dated back in 1996.  All documents created 
by, or submitted to, VA are deemed to be evidence of record.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  If records of VA 
treatment or evaluation are material to the issue on appeal 
and are not included with the claims folder, a remand is 
necessary to acquire such VA records.  Dunn v. West, 11 Vet. 
App. 462 (1998), Bell v. Derwinski.

The Board also notes that at the time of the hearing, the 
veteran submitted medical records from two private 
physicians.  The records pertain primarily to numbness and 
paresthesias in the lower extremities.  One physician, 
Brian C. Richardson, M.D., indicated the veteran had been his 
patient for the past four years.  Dr. Richardson referred 
only to the veteran's numbness and paresthesias of the lower 
extremities causing difficulty in operating his car.  There 
was no indication whether or not the veteran was treated 
and/or evaluated by him for the veteran's multiple joint 
arthritis.  

In view of the foregoing, the case is REMANDED to the RO for 
the following development:  

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who have treated the veteran for his 
multiple joint arthritis since 1996.  
After securing any necessary release of 
information authorization, the RO should 
obtain copies of such records that are 
not in the file.  Specifically, the RO 
should contact Brian C. Richardson, M.D., 
3000 Colby Street, Suite 201, Berkeley, 
California 94705, and request that he 
provide information pertaining to any 
treatment and/or evaluations rendered the 
veteran during the past several years for 
arthritis.  Also, all VA outpatient 
records dating from 1996 should be 
obtained and associated with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the current nature and 
extent of his service-connected multiple 
joint arthritis.  All appropriate tests 
and studies should be performed and all 
findings must be reported in detail.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review prior to the examination.

With regard to motion of the various 
joints, the examiner should comment on 
whether the loss of range of motion is 
mild, moderate, or severe, as well as 
whether there is any pain noticed on 
motion testing.  The examiner is further 
requested to carefully elicit from the 
veteran all pertinent subjective 
complaints with regard to the joints in 
question and to make specific findings as 
to whether each complaint is related to 
the service-connected disorder.  The 
examiner is further requested to render 
an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints.  

The examiner is also requested to offer 
opinions on the following:  

(a) Can pain and limitation of 
motion, if any, be attributed solely 
to the service-connected disability 
in question?

(b) Do the service-connected 
disabilities in question cause 
weakened movement, fatigability, or 
incoordination?  If so, the examiner 
should comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation.

(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, 
the presence and degree of, or 
absence of, muscle atrophy 
attributable to any disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to any disorder, whether 
there is any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service-
connected disability.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
DeLuca v. Brown, in its readjudication of 
the claims for increased ratings for the 
various joints.  The RO should also issue 
a statement of the case with regard to 
whether or not the veteran is entitled to 
an automobile and adaptive equipment or 
adaptive equipment only.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative shall be 
furnished a supplemental statement of the case with regard to 
the additional development and the reasons for the decisions 
rendered.  They should then be afforded the requisite 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if otherwise 
in order.  No action is required of the appellant until he 
receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

